Citation Nr: 0023417
Decision Date: 06/30/00	Archive Date: 09/08/00

DOCKET NO. 93-13 740               DATE JUN 30, 2000

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico 

THE ISSUES 

1. Entitlement to service connection for acquired psychiatric
disorder to include Post-Traumatic Stress Disorder (PTSD). 

2. Entitlement to service connection for a gastrointestinal
disorder. 

3. Entitlement to service connection for arthritis of the spine.

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

G. A. Wasik, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to September
1970.

This matter is before the Board of Veterans' Appeals (Board) on
appeal of a rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO). In June 1992, the RO denied service
connection for a nervous disorder to include PTSD, a
gastrointestinal disorder and for arthritis of the back.

The issues on appeal were originally before the Board in April 1995
at which time they were remanded for additional evidentiary
development.

FINDINGS OF FACT

1. The claims of entitlement to service connection for a
gastrointestinal disorder and for arthritis of the spine are not
supported by cognizable evidence showing that the claims are
plausible or capable of substantiation.

2. The claim of entitlement to service connection for PTSD is
supported by cognizable evidence showing that the claim is
plausible or capable of substantiation.

3. The record does not establish that the veteran engaged in combat
in service.

4. There is no competent evidence of stressor corroboration to
support a diagnose s of PTSD resulting from military service.

5. The medical evidence does not establish a diagnosis of PTSD
based on a verified stressor.

2 -

CONCLUSIONS OF LAW

1. The claims for service connection for a gastrointestinal
disorder and for arthritis of the spine are not well-grounded. 38
U.S.C.A. 5107(a) (West 1991).

2. The claim for service connection for PTSD is well-grounded. 38
U.S.C.A. 5107(a) (West 1991).

3. PTSD was not incurred in or aggravated by active military
service. 38 U.S.C.A. 1110, 1131, 1154(b), 5107(b) (West 1991); 38
C.F.R. 3.303, 3.304(f) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records reveal the veteran sought treatment in
June 1970 for low back pain which began after lifting a large tent.
It was noted he worked in the laundry. No sciatica was present but
there was a decreased range of flexion. Mild spasm of the
paravertebral muscle was noted. The impression was lumbar strain.
No abnormalities were noted on the report of the separation
examination which was conducted in August 1970. There were no
complaints of, diagnosis of or treatment for any mental disorders
in the service medical records.

The veteran's DD Form 214 shows he served in Vietnam and received
the Vietnam. Service Medal and the Vietnam Campaign Medal. He did
not receive any awards or decorations indicative of participation
of combat. His military occupation specialty was laundry, bath and
impregnation specialist.

A June 1991 VA psychiatric examination report was noted to be
incomplete as the veteran was very somnolent under the effect of
medication.

3 -

The report of a July 1991 VA gastrointestinal examination revealed
the veteran was complaining of epigastric burning pains which had
been present for some time. An upper gastrointestinal series was
interpreted as normal. The diagnosis was no significant
gastrointestinal abnormality found at the time of the examination.

A VA orthopedic examination which was conducted in August 1991
resulted in diagnoses of lumbar paravertebral fibromyositis,
discogenic disease at L5, S1 with radiculopathy and spine
degenerative arthritis. It was noted the veteran had been
complaining about low back pain which radiated towards both lower
extremities.

VA psychological testing which was conducted in August 1991
produced an impression of depressive features in a borderline
personality disorder. It was specifically noted that PTSD was not
suspected. It was also noted that the veteran was almost untestable
as he was hostile, very sparse in his answers and evasive. Test
responses were exaggerated. No psychosis was evident.

A VA psychiatric examination conducted by a board of two
psychiatrists was performed in October 1991. The Axis I diagnosis
was no diagnosis. The Axis II diagnosis was borderline personality
disorder with antisocial features. It was noted that throughout the
interview, the veteran's behavior was observed by both examiners to
have a very strong voluntary component with symptoms of
exaggeration. The examiners noted there was definitely no
diagnostic criteria present for a diagnosis of PTSD.

The transcript of a December 1992 local RO hearing has been
associated with the claims file. The veteran testified he served in
Vietnam for one year. He reported he was bombed on the first night
he arrived at the airport in what he thought was Saigon. He
reported he never served in a laundry shop while in Vietnam but
instead performed reconnaissance patrols. He testified that after
two weeks of training at Nha Trang, he was sent on patrols. Around
this time, his friend disappeared. He indicated they later found
his friend with a rock stuck inside his belly. He reported he
witnessed mutilated bodies. He testified he witnessed many people
die. He reported a friend was shot in the hip and the friend then
killed the enemy who shot

4 -

him after the enemy was captured. He reported that after five
months at Nha Trang, he was transferred to Cam Ranh Bay where he
worked in an ammo dump for two to three weeks with no combat
exposure. He reported he was in a convoy to Pleiku which was
attacked. He testified he conducted patrols while stationed at Cam
Ranh Bay. He indicated he performed guard duty on a bridge. He
reported that one night while stationed at the bridge he shot at a
boat, the boat returned fire, and the boat then blew up. He
witnessed feuds between blacks and whites. He reported a captain
assigned a body guard to him as the veteran was liable to be
attacked as previous men were because they were Puerto Rican.

VA outpatient treatment and hospitalization records have been
associated with the claims file. Beginning in 1980, the records
include various diagnoses of mental disorders including possible
schizophrenia, major depressive disorder, rule out intermittent
explosive disorder, rule out borderline personality, rule out
depression with anxiety features, conversion disorder, and
conversion type hysterical neurosis. None of the clinical records
linked the disorders to active duty.

In October 1980, the veteran complained of back pain at the
lumbosacral area which radiated into the legs. The assessment was
fibromyositis and discogenic disease. A general medical examination
conducted on hospitalization in October 1980 included the notation
the veteran fell from a truck while in the army and had had low
back pain since that time. It was also noted the veteran complained
of frequent epigastric burning. The initial impression was anxiety
neurosis and rule out discogenic disease.

A subsequent record during that hospitalization noted the veteran's
complaints of low back pain and included an assessment of reactive
myositis. A separate clinical record dated in October 1980 included
the notation the veteran had t history of trauma to the back. He
reported he fell down from a military vehicle while serving in
Vietnam. He further reported an exacerbation of his condition in
the four months preceding the treatment date. The assessment was
reactive myositis probably secondary to the veteran's nervous
condition. Another clinical record dated during

5 - 

hospitalization in October 1980 showed the veteran attributed all
his problems to his army experiences in Vietnam. The assessment was
chronic severe neurosis.

The veteran was hospitalized at a VA facility from January 1981 to
February 1981. The hospital summary included an Axis I diagnosis of
conversion disorder.

A clinical record dated in June 1990 included the notation the
veteran thought at times that he was in Vietnam. The diagnosis at
that time was rule out PTSD, rule out malingering. On a July 1990
clinical record, it was noted the veteran served in Vietnam where
he reported he was involved in supplying troops in the field and
guarding and taking care of a bridge. The veteran reported that his
neuropsychiatric symptoms started while he was in Vietnam. The
assessment was that the veteran presented with symptoms of anxiety
and thought disorder. It was noted that according to the record and
the veteran's description, there was a possibility of paranoid type
schizophrenia being present, otherwise, malingering.

The veteran was hospitalized at a VA facility from March to April
of 1991. On tb initial history, it was noted the veteran was
stationed in Vietnam and participated in active combat. It was also
reported he had frequent, severe low back pain; he also complained
of flashbacks from Vietnam. The pertinent impressions were rule out
PTSD and chronic low back pain syndrome. On the Discharge summary
from this period of hospitalization, it was reported the veteran
had been admitted due to episodes of rage, insomnia and hearing
voices at night. It was also noted that he had flashbacks and
nightmares of war. The Axis I diagnosis was delayed onset PTSD. A
pertinent Axis III diagnosis of chronic low back pain and
discogenic disease was also included.

A June 1991 treatment record includes the notation that the veteran
had auditory hallucinations, bad thoughts and flashbacks of the
Vietnam war as well as startle reflex. The Axis I diagnosis was
delayed onset PTSD.

A VA mental disorders examination was conducted by a board of two
psychiatrists in August 1996. The veteran was not following any
organized psychiatric treatment

6 - 

at the time of the examination. The examiners specifically noted
the veteran was quite ambivalent and evasive during the interview.
He reported he could not work ever since his return from Vietnam.
He also reported he heard voices. He complained of memory problems
and anxiety. The Axis I diagnosis was no diagnosis and the Axis II
diagnosis was borderline personality disorder with anti-social
features.

In September 1998, the U.S. Armed Services Center for Research of
Unit Records reported that they were able to confirm attacks at Nha
Trang, Pleiku and Cam Ranh Bay. They further reported, however,
that in order to conduct any meaningful research, the veteran must
furnish the most specific dates possible, full names of casualties
and complete unit designation down to the company level, if
applicable for his claimed stressors.

In July 1999, the veteran reported he was unable to supply any
additional information regarding his claims.

Criteria

The threshold question that must be resolved is whether the veteran
has presented evidence of a well-grounded claim. See 38 U.S.C.A.
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81
(1990).

A well-grounded claim is a plausible claim that is meritorious on
its own or capable of substantiation. See Murphy, 1 Vet. App. at
81. If a claim is not well grounded there is no duty to assist the
veteran with the development of that claim, and it must be denied.
Morton v. West, 12 Vet. App. 477 (1999).

An allegation of a disorder that is service connected is not
sufficient; the veteran must submit evidence in support of a claim
that would "justify a belief by a fair and impartial individual
that the claim is plausible." See 38 U.S.C.A. 5107(a); Tirpak v.
Derwinski, 2 Vet. App. 609, 611 (1992).

7 -


The quality and quantity of the evidence required to meet this
statutory burden of necessity will depend upon the issue presented
by the claim. Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In determining whether a claim is well grounded, the claimant's
evidentiary assertions are presumed true unless inherently
incredible or when the fact asserted is beyond the competence of
the person making the assertion. King v. Brown, 5 Vet, App. 19, 21
(1993).

In order for a claim to be well grounded, there must be competent
evidence of a current disability (a medical diagnosis); of
incurrence or aggravation of a disease or injury in service (lay or
medical evidence); and of a nexus between the in-service injury or
disease and the current disability (medical evidence). Caluza v.
Brown, 7 Vet. App. 498 (1995).

In order to obtain service connection, there must be both evidence
of a disease or injury that was incurred in or aggravated by
service, and a present disability which is attributable to such
disease or injury. 38 U.S.C.A. 1110, 1131; 38 C.F.R. 3.303.

A claim for service-connection for a disability must be accompanied
by evidence which establishes that the claimant currently has the
claimed disability. See Rabideau v. Derwinski, 2 Vet. App. 141, 144
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)
(absent proof of a present disability there can be no valid claim).

Where the determinant issue involves a question of medical
diagnosis or medical causation, competent medical evidence to the
effect that the claim is plausible or possible is required to
establish a well-grounded claim. Grottveit v. Brown, 5 Vet App. 91,
93 (1993). Lay assertions of medical causation cannot constitute
evidence to render a claim well grounded under 38 U.S.C.A. 5107(a)
(West 1991); if no

8 -

cognizable evidence is submitted to support a claim, the claim
cannot be well grounded. Id.

The United States Court of Appeals for Veterans Claims
(hereinafter-, "the Court")" has held in Savage v. Gober, 10 Vet.
App. 488 (1997), that the "continuity of symptomatology" provision
of 38 C.F.R. 3.303(b) may obviate the need for medical evidence of
a nexus between present disability and service. See Savage, 10 Vet.
App. at 497. The only proviso is that there be medical evidence on
file demonstrating a relationship between the veteran's current
disability and post- service symptomatology, unless such a
relationship is one to which a lay person's observation is
competent.

Where a veteran served continuously for 90 days or more during a
period of war and arthritis or a psychosis becomes manifest to a
degree of 10 percent within one year from the date of termination
of such service, such disease shall be presumed to have been
incurred in service, even though there is no evidence of such
disease during the period of service. 38 U.S.C.A. 1101, 1112, 1113,
1137 (West 1991 & Supp. 1999); 38 C.F.R. 3.307, 3.309 (1999).

When a disability is not initially manifested during service or
within an applicable presumptive period, "direct" service
connection may nevertheless be established by evidence
demonstrating the disability was in fact incurred or aggravated
during the veteran's service. See 38 U.S.C.A. 1113(b) (West 1991 &
Supp. 1999); 38 C.F.R. 3.303(d).

Service connection may be granted for a disorder which is
proximately due to or the result of a service-connected disability.
38 C.F.R. 3.310(a)(1997).

In Allen v. Brown, the Court held that the term "disability," as
used in 38 U.S.C.A. 1110 (West 1991), refers to impairment of
earning capacity and that such definition mandates that any
additional impairment of earning capacity resulting from an already
service-connected disability, regardless of whether or not the
additional

9 -

impairment is itself a separate disease or injury caused by the
service-connected disability, shall be compensated.

Thus, pursuant to 38 U.S.C.A. 1110 and 38 C.F.R. 3.310(a), when
aggravation of a veteran's nonservice- connected disorder is
proximately due to or the result of a service-connected disability,
such veteran shall be compensated for the degree of disability, but
only that degree over and above the degree of disability existing
prior to the aggravation. 38 C.F.R. 3.322 (1999).

Adjudication of a well-grounded claim of service connection for
PTSD requires the evaluation of the evidence in light of the
places, types, and circumstances of service, as evidenced by
service records, the official history of each organization in which
the veteran served, the veteran's military records, and all
pertinent medical and lay evidence. 38 U.S.C.A. 1154(a).

Under the provisions for direct service connection for PTSD, 60
Fed. Reg. 32807- 32808 (1999) (codified at 38 C.F.R. 3.304(f)),
service connection for PTSD requires medical evidence diagnosing
the condition in accordance with 38 C.F.R. 4.125 (diagnosis of
mental disorder); a link, established by medical evidence, between
current symptoms and an in-service stressor; and credible
supporting evidence that the claimed in-service stressor occurred.

If the evidence establishes that the veteran engaged in combat with
the enemy and the claimed stressor is related to this combat, in
the absence of clear and convincing evidence to the contrary, and
provided that the claimed stressor is consistent with the
circumstances, conditions, or hardships of the veteran's service,
the veteran's lay testimony alone may establish the occurrence of
the claimed in-service stressor. See Moreau v. Brown, 9 Vet. App.
389, 394 (1996).

The VA regulation was changed in June 1999 to conform to the
Court's determination in Cohen v. Brown, 10 Vet. App. 128 (1997).
As the Cohen determination was in effect when the RO reviewed this
case, the Board finds no

- 10-

prejudice to the veteran in proceeding with this case at this time.
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The award of service connection for PTSD, therefore, requires the
presence of three elements: (1) a medical diagnosis of PTSD
diagnosing the condition in accordance with 38 C.F.R. 4.125; (2)
credible supporting evidence that the claimed in-service stressor
actually occurred; and, (3) medical evidence of a link between
current symptomatology and the specified claimed in-service
stressor.

The Court has held that, "[i]t is the duty of the BVA as the fact
finder to determining credibility of the testimony and other lay
evidence." Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set forth the
foundation for the framework now established by the case law for
establishing the presence of a recognizable stressor, which is the
essential prerequisite to support the diagnosis of PTSD.

The Court noted that the evidence necessary to establish the
existences of the recognizable stressor during service will vary
depending on whether or not the veteran was "engaged in combat with
the enemy" under 38 U.S.C.A. 1154(b) (West 1991) and 38 C.F.R.
3.304 (1999), as determined through recognized military citations
or other service department evidence.

In other words, a veteran's bare assertions that he "engaged in
combat with the enemy" are not sufficient, by themselves, to
establish this fact. If this determination of combat status is
affirmative, then (and only then), a second step requires that the
veteran's lay testimony regarding claimed stressors must be
accepted. as conclusive as to their actual occurrence and no
further development or corroborative evidence will be required,
provided that the veteran's testimony is found to be
"satisfactory," e.g., credible, and "consistent with the
circumstances, conditions, or hardships of such service." Zarycki
at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing the
MANUAL M21-1 Part VA, 7.46.c (Oct. 11, 1995) held that "credible
supporting evidence" of a non-combat stressor "may be obtained
from" service records or "other sources."

The Court further held that while the MANUAL M21-1 provisions did
not expressly state whether the veteran's testimony standing alone
could constitute credible evidence of the actual occurrence of a
non-combat stressor, the Court's holding in Dizoglio v. Brown, 9
Vet. App. 163, 166 (1996), established, as a matter of law, that
"if the claimed stressor is not combat-related, [the] appellant's
lay testimony regarding the in-service stressors is insufficient to
establish the occurrence of the stressor."

Further, the Court held in Moreau, the fact that a medical opinion
was provided relating PTSD to events the veteran described in
service could not constitute "credible supporting evidence" of the
existence of the claimed non-combat stressor. Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted that VA
had adopted a final rule in October 1996, effective November 7,
1996, revising 38 C.F.R. 4.125 and 4.126 (1996). The effect of
these revisions was to change the diagnostic criteria for mental
disorders from the Diagnostic and Statistical Manual for Mental
Disorders (DSM), third edition and the third edition, revised, to
the fourth edition (DSM-IV). The Court found that DSM-IV altered
the criteria for assessing the adequacy of the stressor from an
objective to a subjective basis.

The Court further found that where there were "undisputed,
unequivocal" diagnoses of PTSD of record, and the Board did not
make a finding that the reports were incomplete, the adequacy of
the stressor had to be presumed as a matter of law. (The concurring
opinion goes further and states that the case also holds that where
there is an "unequivocal" diagnosis of PTSD, the adequacy of the
symptoms to support the diagnosis, as well as the sufficiency of
the stressor, are presumed. Id. at 153).

- 12 - 

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that the
sufficiency of the stressor is a medical determination, and
therefore adjudicators may riot render a determination on this
point in the absence of independent medical evidence.

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the appellant prevailing in either event,
or whether a preponderance of the evidence is again,,; t a claim,
in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet.
App. 49 (1990).

When, after consideration of all of the evidence and material of
record in an appropriate case before VA, there is an approximate
balance of positive and negative evidence regarding the merits of
an issue material to the determination of the matter, the benefit
of the doubt in resolving such issue shall be given to the
claimant. 38 U.S.C.A. 5107(b) (West 1991); 38 C.F.R. 3.102, 4.3
(1999).

1. Entitlement to Service Connection for an Acquired Psychiatric
Disorder to Include PTSD.

Analysis

The Board must initially address the question of whether the
claimant has presented evidence of a well grounded claim. 38
U.S.C.A. 5107(a); Murphy v. Derwinski 1 Vet. App. 78 (1990).

With respect to any mental disorders other than PTSD which are
noted in the claims file, the Board finds the claim of entitlement
to service connection for any of these disorders to be not well-
grounded. There is no competent evidence of record linking any
mental disorders other than PTSD to active duty in any way. There
is no competent evidence of record showing that a psychosis was
present to a compensable degree within one year of discharge.

With respect to personality disorders which were included as
diagnoses in the claims file, the Board notes personality disorders
are not diseases or injuries within

- 13 -

the meaning of applicable legislation providing compensation
benefits. 38 C.F.R. 3.303(c), 4.9, 4.127 (1999); Beno v. Principi,
3 Vet. App. 439 (1992). Service connection may not be granted for
personality disorders.

With regard to the claim of entitlement to service connection for
PTSD, the evidence, in brief, shows that the veteran served in
Vietnam during active duty, that he reported he was exposed to
stressors during such service, and that PTSD has been diagnosed by
VA medical professionals based on the reported stressors.
Associated with the claims file are VA outpatient treatment and
hospitalization records which include assessments and diagnoses of
PTSD. In view of these findings, the Board has concluded that the
veteran's claim is not implausible; therefore, the Board must
determine if VA has a further obligation to assist him, more than
it already has, in the development of the claim.

The veteran has not identified any additional, relevant evidence
that has not been requested or obtained. The Board notes the
veteran reported at the time of the August 1996 VA mental disorders
examination that he was in receipt of Social Security benefits. The
veteran has not indicated in any way that the Social Security
Administration records would be pertinent to his claim. As the
veteran's claim of entitlement to service connection for PTSD
hinges on the presence of verified stressors, and as he has
reported in July 1999 that he did not have any additional
information to add regarding his PTSD claim, the Board finds a
remand to obtain the Social Security Administration records would
not serve any useful purpose and would unnecessarily delay final
adjudication of this claim. The Board thus finds that all relevant
evidence necessary for an equitable disposition of this issue has
been obtained to the extent possible, and no further assistance is
required to comply with the duty to assist mandated by 38 U.S.C.A.
5107.

The Board finds that, upon review of the relevant criteria and case
law, it is clear that the question of the existence and character
of an event claimed as a recognizable stressor is a matter solely
within the province of adjudicatory personnel. That is the issue
addressed herein.

14 - 

The Board, insofar as it finds below that there is no recognizable
stressor, does not reach questions of whether the events claimed by
the veteran were sufficient to constitute a stressor for the
purpose of causing PTSD, or whether the remaining elements required
to support the diagnosis of PTSD have been met, both matters that
require competent medical opinions and expertise.

In the instant case, the Board concludes that the veteran did not
engage in combat with the enemy and is thus not entitled to the
presumptions under 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f). He did
not receive any awards or decorations denoting participation in
combat. His military occupational specialty was laundry, bath, and
impregnation specialist, which is not a comb@Lt specialty. He has
not submitted any objective evidence demonstrating that he actually
participated in combat while stationed in Vietnam.

Review of the claims file discloses the veteran testified to
experiencing the following stressors: He testified he was bombed on
the first night he arrived at the airport in what he thought was
Saigon. He reported he never served in a laundry shop while in
Vietnam but instead performed reconnaissance patrols. He testified
that after two weeks of training at Nha Trang, he was sent on
patrols. He reported he found a friend with a rock stuck inside his
belly. He reported he witnessed mutilated bodies. He testified he
witnessed many people die. He reported a friend was shot in the hip
and thereafter the friend killed the enemy who shot him. He
reported he was in a convoy to Pleiku which was attacked. He
testified he conducted patrols while stationed at Cam Ranh Bay. He
indicated be performed guard duty on a bridge. He reported that one
night while stationed at the bridge he shot at a boat, the boat
returned fire, and the boat then blew up. He witnessed feuds
between blacks and whites. He reported a captain assigned a body
guard to him as the veteran was liable to be attacked as previous
men were because they were Puerto Rican. He provided no other
identifying information on the claimed stressors.

The Board finds that the veteran did not provide information
sufficient to attempt to re-verify the claimed in-service
stressors. The Board notes that the veteran has not

15 -

provided sufficient names, places, dates or unit designations which
would justify another verification attempt.

The veteran's claim of entitlement to service connection for PTSD
Trust be denied as none of the claimed stressors have been
corroborated by credible supporting evidence and the veteran has
not provided additional information sufficient to re- submit to the
United States Armed Services Center for Research of Unit Records
for another attempt at verification. The Board notes that the
veteran was requested in May 1995, and June 1999 to provide
descriptive information by which his claimed in-service stressors
could be verified. In July 1999, the veteran reported he did not
have any additional information to provide.

The Court has held that asking a veteran to provide the underlying
facts, i.e., the names of individuals involved, the dates, and the
places where the claimed events occurred, does not constitute an
impossible or onerous task. Wood v. Derwinski, Vet. App. 190
(1991).

A review of the available evidence in the claims file reveals no
supporting lay statements from the veteran's fellow unit members or
others who may have witnessed or participated in the alleged
events. In short, the sole supporting evidence that the alleged
stressful events occurred are the veteran's own statements and
notation of such experiences as recorded by medical professionals
in connection with treatment and evaluation.

A non-combat veteran's lay testimony regarding in-service stressors
is insufficient to establish the occurrence of the stressor and
must be corroborated by credible supporting evidence that the
claimed stressors actually occurred. Cohen v. Brown, supra at 20
(citing Doran v. Brown, 6 Vet. App. 283, 289 (1994)).

The Board also notes that credible supporting evidence of the
actual occurrence of an in-service stressor cannot consist solely
of after-the-fact medical nexus evidence. See Moreau v. Brown, 9
Vet. App. 389, 396.

- 16 - 

The evidentiary record in this case clearly shows that a diagnosis
of PTSD has not been substantiated, and there is no evidence that
the veteran served in combat. Therefore, the pertinent governing
criteria do not provide a basis upon which to predicate a grant of
entitlement to service connection.

Without credible supporting evidence that the claimed in-service
stressors actually occurred, the diagnosis of PTSD opined to be
causally related to the claimed stressful in-service events, is not
supportable.

The diagnosis of PTSD was based upon interviews with the veteran
and on a history of stressors as related by him. The Board is not
bound to accept medical opinions which are based on history
supplied by the veteran where that history is unsupported or based
on inaccurate factual premises. See Black v. Thrown, 5 Vet. App.
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v.
Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69
(1993).

Moreover, the Board is not required to accept a physician's
diagnosis "[j]ust because a physician or other health care
professional accepted the appellant's description of his [wartime]
experiences as credible and diagnosed the appellant was suffering
from PTSD." West v. Brown, 7 Vet. App. 70, 77 (1994) quoting Wilson
v. Derwinski, 2 Vet. App. 614, 618 (1992).

In conclusion, the Board has determined that there is no credible
supporting evidence that any of the claimed in-service stressors
actually occurred. See West v. Brown, 7 Vet. App. 70, 79-80 (1994).
Thus, there is no diagnosis of PTSD showing to be related to
recognized military stressors.

In light of the above, there is not an approximate balance of
positive and negative evidence to which the benefit-of-the-doubt
standard applies; the preponderance of the evidence is against the
claim of service connection for PTSD and the veteran's appeal is
denied. 38 C.F.R. 3.304(f).

17 - 

II. Entitlement to Service Connection for a Gastrointestinal
Disorder.

Analysis

The Board finds the claim of entitlement to service connection for
a gastrointestinal disorder to be not well-grounded. The service
medical records were silent as to the presence of any
gastrointestinal disorder.

There is no competent evidence of record of the current existence
of a stomach disorder. The July 1991 gastrointestinal examination
resulted in a diagnosis of no significant gastrointestinal
abnormality found at the time of the examination. Other medical
records associated with the claims file include complaints of
epigastric burning but do not include a diagnosis of a
gastrointestinal disorder. A claim for service-connection for a
disability must be accompanied by evidence which establishes that
the claimant currently has the claimed disability. See Rabideau v.
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v.
Derwinski, 3 Vet. App. 223, 225 (1992) (absent proof of a present
disability there can be no valid claim).

There is no competent evidence of record linking a current
gastrointestinal to any incident of active duty.

The veteran has not alleged he has had continuity of symptomatology
for a gastrointestinal disorder from active duty to the present
which would permit application of Savage v. Gober.

As there is no competent evidence of record of the presence of a
gastrointestinal disorder during active duty, and no competent
evidence of record revealing the current existence of a
gastrointestinal disorder and no link by competent evidence between
a current disorder and active duty, the claim of entitlement to
service connection for a gastrointestinal disorder must be denied
as not well-grounded.

18 -

On a June 1992 statement which was construed as an notice of
disagreement, the veteran reported that his stomach disorder was
due to his nervous disorder. The Board finds, however, that there
is no competent evidence of record linking a gastrointestinal
disorder to a nervous disorder. Even if there were such evidence c
f record it would not change the outcome of this decision because,
as found above, service connection has been denied for an acquired
psychiatric disorder to include PTSD. Secondary service connection
can only be granted if there is a disability which is proximately
due to or the result of a service-connected disability. 38 C.F.R.
3.310(a) (1999). Such is not the situation in the present case.

The only evidence of record which links a gastrointestinal disorder
to active duty is the veteran's own allegations. The veteran has
not reported that he has specialized medical training and is thus
considered a lay person. A lay person is not competent to make a
medical diagnosis or to relate a medical disorder to a specific
cause. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran's claim that he has a gastrointestinal disorder as a
result of active duty is predicated upon his own unsubstantiated
opinion. As it is the province of trained health care professionals
to enter conclusions which require medical opinions as to
causation, Grivois, the veteran's lay opinion is an insufficient
basis upon which to find this claim well grounded. Espiritu, King.
Accordingly, as a well grounded claim must be supported by
evidence, not merely allegations, Tirpak, the veteran's claim for
service connection for a gastrointestinal disorder must be denied
as not well grounded.

The Board finds that the RO advised the appellant of the evidence
necessary to establish a well grounded claim, and the appellant has
not indicated the existence of any post service medical evidence
that has not already been obtained that would well ground his
claim. 38 U.S.C.A. 5103(a) (West 1991); McKnight v. Gober, 131 F.3d
1483 (Fed. Cir. 1997); Epps v. Gober, 126 F. 3d. 1464 (Fed. Cir.
1997).

As the veteran has not submitted a well grounded claim for service
connection for a gastrointestinal disorder, the doctrine of
reasonable doubt has no application.

19 - 

III. Entitlement to service connection for arthritis of the spine.

Analysis

There is competent evidence of record of an in-service back injury
as demonstrate d by the service medical record dated in June 1970.
There is also competent evidence of record of the current existence
of a arthritis of the spine. Degenerative arthritis of the spine
was included as a diagnosis on the report of the August 1991 VA
orthopedic examination.

The claim of entitlement to service connection for arthritis of the
spine must be denied as not well-grounded, however, as there is no
competent evidence of record linking the currently diagnosed
arthritis of the spine to active duty in any way. None of the
clinical records or VA examination reports includes an opinion from
a competent source which states the veteran's current arthritis of
the spine (or any back disorder) was the result of the in-service
injury or any other incident of active duty.

There is no competent evidence of record demonstrating that
arthritis of the spine was present to a compensable degree within
one year of the veteran's discharge from active duty.

The only evidence of record which links arthritis of the spine to
active duty is the veteran's own allegations. As reported above, a
lay person is not competent to make a medical diagnosis or to
relate a medical disorder to a specific cause. See Espiritu v.
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran's claim that he has arthritis of the spine as a result
of active duty is predicated upon his own unsubstantiated opinion.
As it is the province of trained health care professionals to enter
conclusions which require medical opinions as to causation,
Grivois, the veteran's lay opinion is an insufficient basis upon
which to find this claim well grounded. Espiritu, King.
Accordingly, as a well grounded

20 - 

claim must be supported by evidence, not merely allegations,
Tirpak, the veteran's claim for service connection for arthritis of
the spine must be denied as not well grounded.

The Board finds that the RO advised the appellant of the evidence
necessary to establish a well grounded claim, and the appellant has
not indicated the existence of any post service medical evidence
that has not already been obtained that would well ground his
claim. 38 U.S.C.A. 5103(a) (West 1991); McKnight v. Gober, 131 F.3d
1483 (Fed. Cir. 1997); Epps v. Gober, 126 F. 3d. 1464 (Fed. Cir.
1997).

As the veteran has not submitted a well grounded claim for service
connection for arthritis of the spine, the doctrine of reasonable
doubt has no application.

ORDER

The veteran not having submitted well grounded claims of
entitlement to service connection for a gastrointestinal disorder
and for arthritis of the spine, the appeals are denied.

Entitlement to service connection for PTSD is denied.

HOLLY E. MOEHLMANN 
Member, Board of Veterans' Appeals

21 -



